U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 March 30, 2012 VIA EDGAR TRANSMISSION Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Re: Managed Portfolio Series (the “Trust”) File Nos.: 333-172080 and 811-22525 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the Corporate America CU Short Duration Fund, (the “Fund”), hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment for the Fund dated March 27, 2012, and filed electronically as Post-Effective Amendment No. 21 under the 1933 Act, and Amendment No. 22, under the 1940 Act to the Trust’s Registration Statement on Form N-1A on March 27, 2012. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414) 765-6121. Sincerely, /s/Angela L. Pingel Angela L. Pingel, Esq. Secretary of Managed Portfolio Series cc:Scot E. Draeger, Esq., Bernstein, Shur, Sawyer & Nelson P.A.
